ORDER AND JUDGMENT*
DEANELL REECE TACHA, Circuit . Judge.
In Pleasant Grove City v. Summum, —. U.S. -, 129 S.Ct. 1125, 1138, 172 L.Ed.2d 853 (2009), the Supreme Court reversed this court’s opinion in Summum v. Pleasant Grove City, 483 F.3d 1044 (10th Cir.2007) and held that the defendants’ conduct does not implicate the First Amendment’s Free Speech Clause. Because this conclusion is fatal to Summum’s claim that the defendants violated its free speech rights, we AFFIRM the district court’s denial of Summum’s motion for a *725preliminary injunction on this issue and REMAND to the district court to conduct further proceedings consistent with this order and judgment and Pleasant Grove City v. Summum, -— U.S.-, 129 S.Ct. 1125, 172 L.Ed.2d 853 (2009). The mandate stayed originally by our order dated September 5, 2007 is issued forthwith.

 Honorable John L. Kane, Jr., Senior District Judge for the District of Colorado, sitting by designation.